                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division


   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUÑIZ,
   HANNAH PEARCE, MARCUS MARTIN,
   NATALIE ROMERO, CHELSEA
   ALVARADO, JOHN DOE, and
   THOMAS BAKER,

                                    Plaintiffs,             Civil Action No. 3:17-cv-00072-NKM

   v.

   JASON KESSLER, et al.,

                                    Defendants.


                PLAINTIFFS’ RESPONSE TO DEFENDANT ELLIOTT KLINE
                  A/K/A ELI MOSLEY’S JANUARY 7, 2020 SUBMISSION

          As invited by the Court’s January 7, 2020, Order, ECF No. 626, Plaintiffs file this Response

  to Defendant Elliott Kline a/k/a Eli Mosley’s January 7, 2020, filing, ECF No. 625, regarding the

  fifth email address – CvilleReports@gmail.com – apparently used by Kline in 2017 and withheld

  from Plaintiffs for the entirety of this litigation. Since the January 6, 2020, Court hearing, Plaintiffs

  have uncovered compelling evidence that, yet again, Kline was lying under oath when he

  strenuously denied knowledge of the existence of this highly relevant email account. In fact, as

  detailed below, that email address was indeed Kline’s account, which means that he is likely the

  only person with the ability to provide access to its contents and that he will go to great lengths to

  prevent that from happening. Kline has demonstrated that his capacity for deceit knows no bounds.

  While in the custody of United States Marshals, with his freedom on the line, confronted with

  compelling     documentary      evidence     that   he    was    the   owner     and    user    of   the




Case 3:17-cv-00072-NKM-JCH Document 631 Filed 01/08/20 Page 1 of 10 Pageid#: 7998
  CvilleReports@gmail.com email address, Kline chose instead to lie about it and thereby continue

  to hide its contents.

          Kline’s continued contemptuous behavior has made two things abundantly clear:

  (1) Plaintiffs   are    unlikely   to   receive   the   emails   that   Kline   possessed     in   his

  CvilleReports@gmail.com address; and (2) Kline cannot be trusted to participate in this discovery

  process in good faith. Plaintiffs do not believe that any further time spent in jail by Kline will

  resolve this interminable saga and move the case forward. Instead, Plaintiffs respectfully request

  that the Court find that Kline has forfeited any right to review whatever documents the third-party

  discovery vendor collects from his devices and accounts prior to their production to Plaintiffs.

  Plaintiffs request that any documents that contain the presumptively responsive search terms

  previously agreed upon by the parties be produced directly from the vendor to Plaintiffs, so that

  Plaintiffs will at least receive in a timely fashion the set of documents that Kline did not (yet)

  succeed in withholding.

          I.       Kline Lied Repeatedly About the CvilleReports@gmail.com Address

          As the Court knows, Plaintiffs’ submission on January 6, 2020, drew the Court’s attention

  to several Twitter posts by Kline in 2017 in which Kline actively solicited “evidence,” including

  videos and photos, responsive to Plaintiffs’ discovery requests and advised attendees to the rally

  to email that evidence to CvilleReports@gmail.com. See Pls.’ Supp. Br. Regarding Def. Elliott

  Kline a/k/a Eli Mosley, Jan. 6, 2020, ECF No. 615. During the hearing with the Court later that

  day, Kline repeatedly insisted that he was unaware of this email address and that he believed that

  he had just circulated the email address on Twitter on behalf of some unidentified individual from

  Discord. In his submission filed in response to the Court’s January 7, 2020, Order, Kline doubled

  down on this position. See ECF No. 625. Kline declared under oath that “this account is not one

  that I had access to, and the social media post refrencing [sic] it was to spread the word for someone


                                      2
Case 3:17-cv-00072-NKM-JCH Document 631 Filed 01/08/20 Page 2 of 10 Pageid#: 7999
  else.” Id. at 1. Plaintiffs, however, have identified documentation that confirms (contrary to

  Kline’s representations under oath) that the email address—CVilleReports@gmail.com—was

  indeed registered to Kline. Specifically, as the attached August 2017 email shows, the email

  address “cvillereports@gmail.com” was registered to “Eli Mosley,” and Kline has conceded that

  this was his alias during the relevant period. See Exhibit A. Indeed, this single email that Plaintiffs

  were able to uncover demonstrates that at least one person (and likely others) responded to the

  request that rally attendees send evidence of what happened at Unite the Right to Kline at that

  email account.

         In addition, Google’s “account recovery” feature seems to demonstrate that the

  CVilleReports@gmail.com address was linked to both a phone number and an email address that

  Kline concedes belong to him. When a person loses or forgets the password associated with a

  given account, Google provides several user-friendly options to recover a password and thereby

  gain access to the account. Those options include having a verification code sent to the phone

  number associated with the account to enable the user to reset the unknown password. If that is

  not possible for whatever reason, the verification code can be sent to another email address

  associated with the account.

         Kline claimed in his January 7, 2020, filing that “[i]t does not appear that this account is

  associated with my phone number.” ECF No. 625 at 1. This appears to be wrong as well. Google’s

  “account    recovery”      feature   shows      that   the    phone     number      registered    with

  “cvillereports@gmail.com” ended in the digits 29—which are the same as the last two digits of

  the phone number that Kline has admitted using in 2017.1 See Exhibit B; see Responses to First



  1
   Google’s account recovery feature only reveals the last two digits of the phone number associated
  with the email account one is looking to recover and requires an individual seeking to recover the
  password to enter the full phone number. Presumably only the actual account holder would have


                                      3
Case 3:17-cv-00072-NKM-JCH Document 631 Filed 01/08/20 Page 3 of 10 Pageid#: 8000
  Set of Interrogatories at Interrogatory No. 4, Jan. 6, 2020, ECF No. 617-1 (“The primary

  communication device I used before, during and after the event was the 610-406-2229 iPhone that

  has already been sent in for discovery.”). This evidence strongly suggests that Kline associated

  his “primary” phone number with the CvilleReports@gmail.com email account.

         Kline additionally claimed in his January 7, 2020, filing that “[y]ou can enter a recovery

  email for a forgotten password. I tried all 3 of my email addresses as the recovery email, and they

  did not work to recover anything.” ECF No. 625 at 1. This, too, appears to be likely incorrect or

  untrue. Google’s “account recovery” feature shows that the email address associated with

  CvilleReports@gmail.com begins with the same three letters and contains the same total number

  of characters as Kline’s primary email address, deplorabletruth@gmail.com.2 See Exhibit C. This

  evidence strongly suggests that Kline associated his deplorabletruth@gmail.com account with the

  CvilleReports@gmail.com email account. One would imagine that if Kline had actually gone

  through the process of trying to gain access to his CvilleReports@gmail.com account using the

  recovery email address process, as he claimed to have done, he would have had no problem

  entering his alternate email address and recovering his password.

         Kline represented during the telephonic hearing that if he had registered

  CVilleReports@gmail.com, he would have used one of the passwords that he provided to the third-

  party discovery vendor for his other email accounts. Kline testified under oath that he “tried using

  the passwords I used at that time which were associated with the other 3 gmail accounts” and that


  access to the entirety of the phone number associated with an email account one is trying to
  recover.
  2
    Google’s account recovery feature only reveals the first three characters and total number of
  characters of an email address associated with the email account one is looking to recover and
  requires an individual seeking to recover the password to enter the full email address. Presumably
  only the actual account holder would have access to the entirety of an email address associated
  with an email account one is trying to recover.


                                      4
Case 3:17-cv-00072-NKM-JCH Document 631 Filed 01/08/20 Page 4 of 10 Pageid#: 8001
  “[t]hose passwords did not work.” ECF No. 625 at 1. Plaintiffs asked the third-party discovery

  vendor to attempt to access this newly-discovered email address using those previously disclosed

  passwords as well, and the vendor was likewise unsuccessful.

         In short, all indications are that Kline registered this email address and actively sought

  attendees to the Unite the Right rally to send highly relevant evidence in this case to him at this

  email address. He nevertheless failed to disclose the existence of this email address to Plaintiffs,

  and repeatedly lied under oath about it. As a result, it now appears that Plaintiffs will be denied

  access to this trove of important evidence. Plaintiffs plan to raise this evidence in further support

  of Plaintiffs’ December 6, 2019, Motion for Evidentiary Sanctions against Kline. See ECF No.

  601.

         II.     Kline Has Forfeited Any Right to Review Documents Recovered by the Third-
                 Party Discovery Vendor

         In November 2018, Judge Hoppe granted Plaintiffs’ Motion to Compel Defendants to

  Permit Inspection and Imaging of Electronic Devices. See ECF No. 354. In connection with that

  motion, Judge Hoppe ordered a process whereby Defendants are required to submit their electronic

  devices and social media accounts to a third-party discovery vendor for the collection of

  Electronically Stored Information (“ESI”). See ECF No. 383. The parties agreed upon search

  terms and date ranges to limit the population of documents to be reviewed from the ESI collected

  by the vendor. Judge Hoppe then ordered that the vendor would provide to each Defendant the

  responsive documents, and that Defendants would “review the results of the collection and produce

  to Plaintiffs those non-privileged Documents that are responsive to the Discovery Requests.” Id.

  at 9. Even for compliant Defendants represented by counsel, the review process has taken months.

  Some represented Defendants chose to forego any extensive review in return for Plaintiffs’

  representation that Plaintiffs would return any documents that appeared to be privileged, consistent



                                      5
Case 3:17-cv-00072-NKM-JCH Document 631 Filed 01/08/20 Page 5 of 10 Pageid#: 8002
  with their ethical obligations to do so. Because the parties agreed upon search terms, the

  documents containing such terms are presumptively relevant and responsive to Plaintiffs’

  document requests. Accordingly, the only basis to withhold any such documents from production

  is, generally speaking, privilege.

         As a result of Kline’s deceptive and contemptuous conduct, Plaintiffs submit that Kline has

  forfeited any right to review any documents that can be recovered from his accounts and devices

  by the vendor, and Plaintiffs request that the Court order that any such documents be produced to

  Plaintiffs directly from the vendor. Furthermore, Plaintiffs request that the Court order that the

  third-party     discovery   vendor     is   authorized     to   attempt     to   obtain    access    to

  CvilleReports@gmail.com, to image the contents of that email address as well, and to produce

  such documents directly to Plaintiffs.

         Simply put, the review process is one that requires both honor and efficiency by the

  reviewer in order for Plaintiffs to receive all responsive documents in a timely fashion. But here,

  Kline has repeatedly demonstrated an utter lack of both qualities throughout this discovery process.

  The Court’s new deadline for the production of all ESI to Plaintiffs is February 5, 2020. See ECF

  No. 597 at 1.    At this point, it is fanciful to believe that Kline can be trusted to diligently review

  documents and honestly produce all responsive documents in time to meet the upcoming final

  deadline.3 Because the documents will be limited by date range and search terms, what will be

  produced to Plaintiffs will consist entirely of presumptively responsive documents, and Plaintiffs



  3
    The outside vendor has represented to Plaintiffs and Kline that over 45,000 documents collected
  from Kline’s iPhone and email accounts hit on the agreed-upon search terms. Ex. D. It is highly
  unlikely that Kline will prioritize reviewing that number of documents to meet the February 5,
  2020, court-ordered deadline. Moreover, even if he were to undertake any review, in light of his
  persistent and dubious claim that he only generated a single document in connection with Unite
  the Right, there is great reason to doubt Kline will produce all responsive documents in good faith.


                                      6
Case 3:17-cv-00072-NKM-JCH Document 631 Filed 01/08/20 Page 6 of 10 Pageid#: 8003
  would of course honor their ethical obligation to return to Kline any purportedly privileged

  documents. Plaintiffs accordingly request that to put an end to this months-long contempt process

  the Court order immediate production to Plaintiffs of all documents from Kline’s devices and

  accounts that hit on the agreed-upon search terms so that Plaintiffs can finally move forward with

  the merits of this case.


   Dated: January 8, 2020                           Respectfully submitted,

                                                    /s/ Robert T. Cahill
                                                    Robert T. Cahill (VSB 38562)
                                                    COOLEY LLP
                                                    11951 Freedom Drive, 14th Floor
                                                    Reston, VA 20190-5656
                                                    Telephone: (703) 456-8000
                                                    Fax: (703) 456-8100
                                                    rcahill@cooley.com

   Of Counsel:

   Roberta A. Kaplan (pro hac vice)                 Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                     Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)               William A. Isaacson (pro hac vice)
   Michael L. Bloch (pro hac vice)                  BOIES SCHILLER FLEXNER LLP
   KAPLAN HECKER & FINK LLP                         1401 New York Avenue, NW
   350 Fifth Avenue, Suite 7110                     Washington, DC 20005
   New York, NY 10118                               Telephone: (202) 237-2727
   Telephone: (212) 763-0883                        Fax: (202) 237-6131
   rkaplan@kaplanhecker.com                         kdunn@bsfllp.com
   jfink@kaplanhecker.com                           jphillips@bsfllp.com
   gtenzer@kaplanhecker.com                         wisaacson@bsfllp.com
   mbloch@kaplanhecker.com

   Yotam Barkai (pro hac vice)                      Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP                       Philip Bowman (pro hac vice)
   55 Hudson Yards                                  COOLEY LLP
   New York, NY 10001                               55 Hudson Yards
   Telephone: (212) 446-2300                        New York, NY 10001
   Fax: (212) 446-2350                              Telephone: (212) 479-6260
   ybarkai@bsfllp.com                               Fax: (212) 479-6275
                                                    alevine@cooley.com
                                                    pbowman@cooley.com



                                      7
Case 3:17-cv-00072-NKM-JCH Document 631 Filed 01/08/20 Page 7 of 10 Pageid#: 8004
   David E. Mills (pro hac vice)         J. Benjamin Rottenborn (VSB 84796)
   Joshua M. Siegel (VSB 73416)          Erin B. Ashwell (VSB 79538)
   COOLEY LLP                            WOODS ROGERS PLC
   1299 Pennsylvania Avenue, NW          10 South Jefferson St., Suite 1400
   Suite 700                             Roanoke, VA 24011
   Washington, DC 20004                  Telephone: (540) 983-7600
   Telephone: (202) 842-7800             Fax: (540) 983-7711
   Fax: (202) 842-7899                   brottenborn@woodsrogers.com
   dmills@cooley.com                     eashwell@woodsrogers.com
   jsiegel@cooley.com

                                         Counsel for Plaintiffs




                                      8
Case 3:17-cv-00072-NKM-JCH Document 631 Filed 01/08/20 Page 8 of 10 Pageid#: 8005
                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 8, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                  John A. DiNucci
   5661 US Hwy 29                                 Law Office of John A. DiNucci
   Blairs, VA 24527                               8180 Greensboro Drive, Suite 1150
   isuecrooks@comcast.net                         McLean, VA 22102
                                                  dinuccilaw@outlook.com
   James E. Kolenich
   Kolenich Law Office                            Counsel for Defendant Richard Spencer
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249
   jek318@gmail.com

   Counsel for Defendants Jason Kessler,
   Nathan Damigo, Identity Europa, Inc.
   (Identity Evropa), Matthew Parrott, and
   Traditionalist Worker Party

   Justin Saunders Gravatt                        Bryan Jones
   David L. Campbell                              106 W. South St., Suite 211
   Duane, Hauck, Davis & Gravatt, P.C.            Charlottesville, VA 22902
   100 West Franklin Street, Suite 100            bryan@bjoneslegal.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                           Counsel for Defendants Michael Hill,
   dcampbell@dhdglaw.com                          Michael Tubbs, and League of the South

   Counsel for Defendant James A. Fields, Jr.

   William Edward ReBrook, IV
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front




Case 3:17-cv-00072-NKM-JCH Document 631 Filed 01/08/20 Page 9 of 10 Pageid#: 8006
          I further hereby certify that on January 8, 2020, I also served the following non-ECF
   participants, via electronic mail, as follows:

    Christopher Cantwell                          Vanguard America
    christopher.cantwell@gmail.com                c/o Dillon Hopper
                                                  dillon_hopper@protonmail.com

    Robert Azzmador Ray                           Elliott Kline a/k/a Eli Mosley
    azzmador@gmail.com                            eli.f.mosley@gmail.com
                                                  deplorabletruth@gmail.com

    Matthew Heimbach
    matthew.w.heimbach@gmail.com

                                                  /s/ Robert T. Cahill
                                                  Robert T. Cahill (VSB 38562)
                                                  COOLEY LLP

                                                  Counsel for Plaintiffs




Case 3:17-cv-00072-NKM-JCH Document 631 Filed 01/08/20 Page 10 of 10 Pageid#: 8007
